Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Peter Nagle on 10/12/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 21-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35-40 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-34, drawn to wearable audio devices, classified in H04R1/1016.
II. Claims 35-40, drawn to a case for wearable audio devices, classified in H04R1/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related audio devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) the wearable audio devices are fundamentally different from a case for wearable audio devices in design and function, (2) the case and wearable audio devices do not overlap in design, and (3) a case for wearable audio devices is not an obvious variant of wearable audio devices.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25-26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulsbury (US 20170094389 A1).
Regarding Claim 21, Saulsbury teaches: A wearable audio device (Figs. 1-3: ear bud 24), comprising: an enclosure (housing 40) comprising: a body defining an opening and an interior volume (upper portion of housing 40 designated as 40-1 with opening at 42); and a stem extending from the body (40-2); a speaker positioned within the interior volume and acoustically coupled to the opening (speaker 34); an antenna positioned within the interior volume and configured to operably couple the wearable audio device to a companion device (¶ [0019]: “Ear buds 24 may have wireless communications circuitry 30 for supporting communications with circuitry 20 of device 10. Ear buds 24 may also communicate with each other using wireless circuitry 30. In general, the wireless devices that communicate with device 10 may be any suitable portable and/or wearable equipment.”); a sensor configured to detect a touch input along a surface of the stem (¶ [0028]: “Sensors S1, S2, S3, and S4 may use reflected light, capacitance measurements, or other measurements to determine whether an external object is nearby.”; ¶ [0043]: “Sensors S3 and S4 may be used as touch buttons. A user can momentarily block one or both of these sensors to advance a track, to pause a track that is currently playing, or to otherwise control media playback. As this example demonstrates, temporarily unused proximity sensors can serve as input devices.”); and a processing unit positioned within the interior volume and operably coupled with the sensor and the antenna (control circuitry 28), the processing unit configured to: cause the speaker to provide an audio output using audio data received from the companion device; and cause the speaker to modify the audio output in response to the touch input at the stem (¶ [0044]: “Control circuitry 28 and/or control circuitry 16 may determine the current operating state of the FIG. 1 system (e.g., ear buds 24 and/or device 10) by analyzing the output of sensors S1, S2, S3, and S4 and, if desired, additional sensors and sources of operational state information in ear buds 24 and device 10.”; ¶ [0043]: “Sensors S3 and S4 may be used as touch buttons. A user can momentarily block one or both of these sensors to advance a track, to pause a track that is currently playing, or to otherwise control media playback. As this example demonstrates, temporarily unused proximity sensors can serve as input devices.” Since the audio originates from companion device 10, control of the audio playback by sensors S3 and S4 would necessarily require control circuitry to interact with the wireless communication circuitry to send the signal to advance a track, pause a track, or otherwise control media playback. ¶ [0043]: “During media playback, audio may be streamed from device 10 to ear bud 24 and presented to the user with the speaker in ear bud 24.”).
Regarding Claim 23, Saulsbury teaches: wherein: the touch input is a first touch input; the first touch input comprises a first gesture in a first direction along an exterior surface of the stem; the sensor is further configured to detect a second touch input at the stem; the second touch input comprises a second gesture in a second direction along the exterior surface of the stem opposite the first direction; and the processing unit is further configured to cause the speaker to modify the audio output in response to the second touch input (¶ [0043]: “Sensors S3 and S4 may be used as touch buttons. A user can momentarily block one or both of these sensors to advance a track, to pause a track that is currently playing, or to otherwise control media playback.; By moving a finger to block either sensor it can be said that the user is moving their finger in separate directions to cause an effect on the audio output in response to the chosen direction of finger movement).
Regarding Claim 25, Saulsbury teaches: wherein: the sensor is a capacitive sensor comprising an electrode positioned at least partially within the stem; and the capacitive sensor is configured to detect the touch input by detecting a change in capacitance between the electrode and a user (¶ [0024]: “Proximity sensors may be used to detect the presence of a portion of a user's ear to ear bud 24 and/or may be triggered by the finger of a user (e.g., when it is desired to use a proximity sensor as a capacitive button or when a user's fingers are gripping part of ear bud 24 as ear bud 24 is being inserted into the user's ear).”; Capacitive sensors are known to include an electrode).
Regarding Claim 26, Saulsbury teaches: wherein the stem extends from a lower portion of the body (as shown).
Regarding Claim 28, Saulsbury teaches: wherein the sensor is further configured to detect a force associated with the touch input at the stem (¶ [0024]: “Sensors 32 may include strain gauge sensors, proximity sensors, ambient light sensors, touch sensors, force sensors, temperature sensors, pressure sensors, magnetic sensors, accelerometers (see, e.g., accelerometers 38), gyroscopes and other sensors for measuring orientation (e.g., position sensors, orientation sensors), microelectromechanical systems sensors, and other sensors.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saulsbury (US 20170094389 A1).
Regarding Claim 24, Saulsbury does not specifically teach: wherein: modifying the audio output in response to the first touch input comprises increasing a volume of the audio output; and modifying the audio output in response to the second touch input comprises reducing the volume of the audio output. Saulsbury teaches: ¶ [0043]: “Sensors S3 and S4 may be used as touch buttons. A user can momentarily block one or both of these sensors to advance a track, to pause a track that is currently playing, or to otherwise control media playback.” It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Saulsbury to further include volume changes of an audio track as this would fall under controlling of media playback as taught by Saulsbury. Motivation for doing so would lie in allowing a user to adjust the volume without the need for them to remove their companion device from their pocket.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saulsbury (US 20170094389 A1), in view of Masaki (US 20170347179 A1).
Regarding Claim 27, Saulsbury does not specifically teach: wherein: the wearable audio device further comprises a sealing component positioned around the opening and configured to form a sealed passage between the interior volume of the body and a user's ear canal; and the speaker is configured to provide the audio output to the user's ear canal through the sealed passage. The use of earphone or earbud seals around the output ports of an earbud is well known in the art as exemplified by Masaki, which is in a related field. Masaki teaches to place a flexible seal 302 around a portion of 303 which goes into a user’s ear. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Saulsbury to include such a seal. Motivation for doing so would lie in increasing comfort and noise reduction of the earbud in use.

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29-34 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651